                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LAVON GAY,                                      )
                                                )
     PLAINTIFF,                                 )
                                                )
v.                                              )    Case No. 4:18-CV-00529 NCC
                                                )
CURTIS FORD, et al.,                            )
                                                )
     DEFENDANTS.                                )

      DEFENDANTS’ STIPULATION TO PLAINTIFF’S VOLUNTARY DISMISSAL

        COME NOW Defendants Timothy Nolan and Andrew Brown, and hereby stipulate to
Plaintiff’s voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

                                                                          Respectfully Submitted,

                                                                                 JULIAN BUSH
                                                                             CITY COUNSELOR

                                                                 /s/ Abby Duncan      #67766MO
                                                                         Assistant City Counselor
                                                                               1200 Market Street
                                                                              City Hall Room 314
                                                                        St. Louis, Missouri 63103
                                                                             Phone: 314-622-4694
                                                                               Fax: 314-622-4956
                                                                       DuncanA@stlouis-mo.gov

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 31, 2018 the foregoing was filed electronically with the
Clerk of the Court, and was mailed via first class mail, postage prepaid, to the following non-
participant in the Electronic Case Filing system:


        Boonville Correctional Center
        Inmate #1077661
        1216 E. Morgan Street
        Boonville, MO 65233
                                                                                 /s/ Abby Duncan


                                                 1
